DETAILED ACTION
This is an Office action based on application number 15/821,462 filed 22 November 2017. Claims 1-2, 6-9, 11-13, and 16-26. Claims 16-20 are withdrawn due to Applicant’s amendments. Claims 3-5, 10, and 14-15 are canceled.
Amendments to the claims, filed 28 June 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections of claims 9 and 13, made of record in the previous Office action are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cordaro et al. (US Patent No. 6124378) in view of Kumagai et al. (European Patent Application Publication No. EP 2 873 993 A1) (Kumagai), and Sieber et al. (US Patent Application Publication No. US 20070248817 A1) (Sieber), and further as evidenced by Moore et al. (US Patent Application Publication No. US 20160017196 A1) (Moore).

Regarding instant claim 1, Cordaro discloses a freestanding film article useful in spacecraft thermal control applications (col. 2, lines 12-14). Cordaro further discloses the freestanding film, as shown in FIG. 3, is formed by conventional procedures and applied over a spacecraft surface by adhesion with an adhesive (col. 9, lines 57-61). The film comprises a cured silicone comprising solid particulate material therein (col. 3, lines 44-49). The particle has a composition of A[xAl(1-x)Ga]2O4(δD), wherein A is selected from the group consisting of zinc, magnesium, and cadmium, and mixtures thereof, D is a dopant, x is from 0 to 1, and δ is from 0 to about 0.2, A is most preferably 
	Cordaro does not explicitly disclose that the silicone resin layer has a plurality of perforations. Cordaro does not explicitly disclose the specific silicone pressure sensitive adhesive layer. Further, Cordero combination does not explicitly disclose a tape material having a thermal emittance of 0.88 to 0.96.
	However, Kumagai relates to an infrared shielding film (Title). The film comprises an outer infrared shielding layer and a tacky adhesive (PSA) layer for laminating the film to a substrate (paragraph [0018]). The infrared reflecting layer is an inorganic nanoparticle-containing resin layer comprising silicone (paragraphs [0065-0066]). Examples of the inorganic nanoparticles include zinc oxide doped with metals such as aluminum, indium, gallium, and mixtures thereof (paragraphs [0019; 0021]). Kumagai further discloses that the adhesive layer comprises a silicone-based adhesive layer (paragraph [0038]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the silicone-based adhesive of Kumagai in the structure of Cordaro. The motivation for doing so would have been that the selection of a known material, which is based upon In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
	As to the perforations in the silicone resin layer, Moore provides evidence that it is known that adhesives based on silicone chemistry are observed to exhibit outgassing due to material degradation at elevated temperatures at or above 400ºC.  See p. 1, [0004]. The characteristic of outgassing would necessarily cause gas bubbles between the carrier substrate and the silicone adhesive material, which would cause surface deformation.
	Sieber discloses a self-adhesive film comprising a support layer and an adhesive coating (Claim 1), which can provide bubble-free and tension-free installation of flat, flexible sheeting (paragraph [0072]). Fig. 7 shows an embodiment that at least the support layer <1> and adhesive coating <3> are provided with perforation holes <9>. Adhesive coating <2> contains the air channels <4> and air chambers <5> according to the invention, and in addition a removable covering film <10> is provided on at least the top surface. On the left side of the schematic cross sectional view of Fig. 7, at least some of the perforation openings are aligned with the air channels <4> and air chambers <5>. On the right side of the illustration in FIG. 7, the perforation openings <9> do not run in alignment with the air channels <4> and the air chambers <5>. By combining air channels <4> and/or air chambers <5> and perforation openings <9>, it is particularly feasible to avoid air bubbles when installing a self-adhesive film so designed according to the invention since any air between the floor and the self-adhesive film is passed to the air channels <4> and/or air chambers <5> through the perforation openings <9> as well (paragraph [0071]).
KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 415-16 (2007).  In making an obviousness determination one "can take account of the inferences and creative steps that a person of ordinary skill in the art would employ". See KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
	As to the claimed thermal emittance of 0.88 to 0.96, the prior art combination encompasses an embodiment that is substantially identical to that of the claims, especially the silicone resin film comprising a particular solid particulate material in a particular amount, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the structure of the claims (i.e., the same thermal transmittance). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

	
Regarding instant claim 6, Cordaro discloses that the particle has a composition of A[xAl(1-x)Ga]2O4(δD), wherein A is selected from the group consisting of zinc, magnesium, and cadmium, and mixtures thereof, D is a dopant, x is from 0 to 1, and δ is from 0 to about 0.2, A is most preferably zinc (col. 2, lines 22-27). More particularly, the white pigment of US Pat. No. 5094693 aluminum-doped zinc oxide with a solar absorptance of from about 0.18 to about 0.22 has been incorporated (col. 1, lines 56-61).

Regarding instant claim 8, FIG. 7 of Cordaro illustrates a spacecraft having the disclosed paint layer (FIG. 7; col. 4, lines 37-38). While Cordaro does not explicitly disclose that a tape material is applied to and provides thermal control of the spacecraft structure specifically comprising solar arrays and antennas of a satellite, such an application, provision, and structure of the satellite are limitations as to the intended use of the tape. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding instant claim 11, Cordaro discloses a freestanding film article useful in spacecraft thermal control applications (col. 2, lines 12-14). Cordaro further discloses 2O4(δD), wherein A is selected from the group consisting of zinc, magnesium, and cadmium, and mixtures thereof, D is a dopant, x is from 0 to 1, and δ is from 0 to about 0.2, A is most preferably zinc (col. 2, lines 22-27). More particularly, the white pigment of US Pat. No. 5094693 aluminum-doped zinc oxide with a solar absorptance of from about 0.18 to about 0.22 has been incorporated (col. 1, lines 56-61), which is construed to provide said solar absorptance to the entirety of the film in the same way as the claims. The film has a white color and a thickness about 0.002-0.003 inches (col. 3, lines 63-64). The ratio by weight of particles to binder is from about 3:1 to about 5:1 (col. 9, lines 29-30). Cordaro further discloses that the binder is a silicone copolymer (col. 9, lines 4-5).
	FIG. 7 of Cordaro illustrates a spacecraft having the disclosed paint layer (FIG. 7; col. 4, lines 37-38). Said spacecraft is construed to have a spacecraft shape.
	Cordaro does not explicitly disclose that the silicone resin layer has a plurality of perforations. Cordaro does not explicitly disclose the specific silicone pressure sensitive adhesive layer. Further, Cordero combination does not explicitly disclose a tape material having a thermal emittance of 0.88 to 0.96.
	However, Kumagai relates to an infrared shielding film (Title). The film comprises an outer infrared shielding layer and a tacky adhesive (PSA) layer for laminating the film to a substrate (paragraph [0018]). The infrared reflecting layer is an inorganic nanoparticle-containing resin layer comprising silicone (paragraphs [0065-0066]). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the silicone-based adhesive of Kumagai in the structure of Cordaro. The motivation for doing so would have been that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960). See MPEP § 2144.07.
	As to the perforations in the silicone resin layer, Moore provides evidence that it is known that adhesives based on silicone chemistry are observed to exhibit outgassing due to material degradation at elevated temperatures at or above 400ºC. The characteristic of outgassing would necessarily cause gas bubbles between the carrier substrate and the silicone adhesive material, which would cause surface deformation.
	Sieber discloses a self-adhesive film comprising a support layer and an adhesive coating (Claim 1), which can provide bubble-free and tension-free installation of flat, flexible sheeting (paragraph [0072]). Fig. 7 shows an embodiment that at least the support layer <1> and adhesive coating <3> are provided with perforation holes <9>. Adhesive coating <2> contains the air channels <4> and air chambers <5> according to the invention, and in addition a removable covering film <10> is provided on at least the top surface. On the left side of the schematic cross sectional view of Fig. 7, at least some of the perforation openings are aligned with the air channels <4> and air 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her to form a plurality of perforated openings in the filled silicone resin layer of Cordaro. The motivation for doing so would have been to release any potential outgassing from the silicone adhesive layer. Furthermore, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 415-16 (2007).  In making an obviousness determination one "can take account of the inferences and creative steps that a person of ordinary skill in the art would employ". See KSR Int'l. Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
	As to the claimed thermal emittance of 0.88 to 0.96, the prior art combination encompasses an embodiment that is substantially identical to that of the claims, especially the silicone resin film comprising a particular solid particulate material in a particular amount, and one of ordinary skill in the art would expect the encompassed embodiment to have the same properties as the structure of the claims (i.e., the same thermal transmittance). Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Therefore, it would have been obvious to combine Kumagai and Sieber with Cordaro to obtain the invention as specified by the instant claims.

Claims 2, 12, 21-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cordaro in view of Kumagai, Sieber, and the evidence of Moore as applied to claims 1 and 11 above, and further in view of McClintock et al. (US Patent No. 5427849).

Regarding instant claims 2 and 12, Cordaro in view of Kumagai, Sieber, and the evidence of Moore discloses the structure as cited above, but does not explicitly the first and second release liners.
	However, it is a notoriously common practice to one of ordinary skill in the art to form a laminate of functional adhesive film comprising in order a release liner (first release liner), a functional film, an adhesive layer, and a release liner (second release liner).  The release liner over the adhesive layer is stripped off before the composite is applied to a permanent substrate.


    PNG
    media_image1.png
    301
    512
    media_image1.png
    Greyscale

	The exterior layers of tape construction <20> are protected by two exterior release liners or backing liners <27> and <28> during storage, transportation, and the like, until its application to an item (col. 7, lines 5-13).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to apply the release liners of McClintock to the exterior layers of the structure of Cordaro in view of Kumagai, Sieber, and the evidence of Moore. The motivation for doing so would have been to protect the exterior layers during storage, transportation, and the like, until the application of the structure to an item.
	Therefore, it would have been obvious to combine McClintock with Cordaro in view of Kumagai, Sieber, and the evidence of Moore to obtain the invention as specified by the instant claims.

Regarding instant claims 21-22 and 24-25, McClintock further discloses that the exterior release liners have a thickness of 1-4 mils, preferably 3-4 mils (col. 7, lines 19-22).

Regarding instant claim 26, Cordaro further discloses that the disclosed film is applied over a surface by adhesion with an adhesive (col. 9, lines 59-60). Therefore, the combination of McClintock with Cordaro necessarily teaches a peel (i.e., removal of the release liner which covers an adhesive layer) and stick (i.e., application over a surface by adhesion with an adhesive) structure as required by the instant claim.

Claims 7, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cordaro in view of Kumagai, Sieber, and the evidence of Moore as applied to claims 1 and 11 above, and further in view of Everaerts et al. (US Patent Application Publication No. US 2010/0136265 A1) (Everaerts).

Regarding instant claims 7, 13, and 23, Cordaro in view of Kumagai, Sieber, and the evidence of Moore discloses the structure as cited above, Cordaro further discloses that thermal control film may be made either as an electrical insulator or as an electrical conductor with sufficiently low electrical resistivity to dissipate electrostatic charges (col. 4, lines 6-20).
	Cordaro does not explicitly disclose the fillers in the PSA layer, as claimed.
	However, Everaerts teaches that conductive adhesives known in the art are also antistatic because they can readily dissipate localized chargers, wherein such art recognized conductive adhesives include conductive particles such as carbon fibers, nickel particles, or metal coated glass beads (paragraph [0005]).

	Therefore, it would have been obvious to combine Everaerts with Cordaro in view of Kumagai, Sieber, and the evidence of Moore to obtain the invention as specified by the instant claims.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cordaro in view of Kumagai, Sieber, and McClintock, and as evidenced by Moore as applied to claim 2 and 11 above, and further in view of Padiyath et al. (US Patent Application Publication No. US 2008/0075947 A1) (Padiyath).

Regarding instant claim 9, Cordaro in view of Kumagai, Sieber, and McClintock, and as evidenced by Moore discloses the structure comprising the release liners as cited above. McClintock further discloses that the exterior release liners are constructed of the same material as the center release liner (col. 7, lines 19-20), which are made of various common materials and/or films well known in the adhesive tape industry including kraft paper, polyethylene-coated paper, polyethylene film, polyester film, polyvinyl film, polypropylene film, and the like (col. 5, lines 9-14).

	However, Padiyath discloses a multilayer film comprising an adhesive layer and a release liner disposed on the adhesive layer (paragraph [0074]). Padiyath further discloses that the release liner is formed of any useful material such as polymers or paper and include a release coating selected from fluoropolymers designed to facilitate the release of the release liner from the adhesive (paragraph [0085]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art combination before him or her, to include the fluoropolymer release coating of Padiyath on the release liner of McClintock. The motivation for doing so would have been to facilitate the release of the release liner from the adhesive.
	Therefore, it would have been obvious to combine Padiyath with Cordaro in view of Kumagai, Sieber, and McClintock, and as evidenced by Moore to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments, the prior art rejections are maintained, unless otherwise indicated, because Applicant’s arguments are unpersuasive.
Applicant submits that none of the prior art references, alone or in combination, teach or disclose the thermal control tape. In support of their position, Applicant has submitted the Declaration of Peter Babilo under 37 C.F.R. §1.132 (Babilo Declaration).
Primarily, Applicant traverses the reliance on the disclosure of Cordero. First, Applicant contends that the paint compositions of Cordero utilize a doped zinc oxide having a spinel structure, whereas the claimed invention utilizes zinc oxide pigment particles with a wurtzite structure, which has improved electrical properties, such as electrostatic dissipative properties as compared to spinel crystal structure. 
	Applicant’s argument regarding the form of the doped zinc oxide are unpersuasive. Both the claims and Applicant’s original disclosure are silent with regard to any structure of the doped zinc oxide; therefore, Applicant’s argument as to the difference between wurtzite- and spinel-type structure are not commensurate in scope with the claims or supported by the original disclosure.
Applicant further contends that the prior art references fail to disclose or obviate the claimed perforations. First, Applicant contends that forming perforations in the structure of Cordero would be detrimental to the intended impact of the formed structure. Specifically, Applicant argues that adding such perforations would effectively lower the reflectance of the surface and/or cause a liquid of film adhesive to flow through the perforations.
	Applicant’s arguments are unpersuasive. Neither Applicant’s argument nor the Babilo Declaration provide persuasive evidence that adding perforations to the silicone resin layer would render the structure of Cordero deficient in its intended use. Both the arguments and the Babilo Declaration are conclusory in stating that the inclusion of 
Applicant further traverses the reliance on the disclosure of the Sieber reference. Applicant submits that the purpose of Sieber’s self-adhesive film with air channels and/or air chambers to aid in the installation of floor coverings and to enable bubble-free and tension free installation, whereas the purpose of Applicant’s perforations in the filled silicone resin layer is to provide an exit for outgassing in a space environment. Applicant further points out that Sieber requires air channels <4> and air chambers <5> aligned with the perforation openings <9> so that there are openings through the entire-stack-up, whereas only Applicant’s top layer, the perforated filled silicone release layer, has the plurality of perforations.
	Applicant’s arguments are unpersuasive. In response to Applicant's argument that Sieber is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of the applied references are drawn to adhesive structures comprising a base resin layer and an adhesive layer, wherein the adhesive structure is to be applied to a substrate. While Sieber is concerned with floor covering and Cordaro is concerned with paint applications to spacecraft, the overall concept of application of adhesive structure to a surface/substrate is the same. The structure of Sieber, relied upon in the instant rejection, provides for the efficient outgassing of a silicone adhesive, wherein said outgassing is a readily recognized .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/20/2021